Citation Nr: 0603004	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-41 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of 
the lower extremities, to include of the feet, legs, and 
knees, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran served on active duty from February 1946 to 
January 1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

In December 2005, the veteran testified at a hearing before 
the undersigned at the RO, and the disability was 
recharacterized at that time. A transcript of that hearing is 
of record. 

In January 2006, the Board granted the motion to advance this 
case on the docket due to the veteran's advanced age. 38 
C.F.R. § 20.900(c) (2005).

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  In a September 1995 unappealed determination, the RO 
denied the appellant's application to reopen a claim of 
entitlement to service connection for an arthritic condition. 
The appellant did not perfect an appeal. This is the last 
final decision on any basis.

3.  The appellant sought to reopen his claim of entitlement 
to service connection for arthritic condition in December 
2003. 

4.  The evidence received since the September 1995 
determination includes evidence that is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The September 1995 unappealed rating action is final.  New 
and material evidence has been received to reopen the 
previously denied claim seeking service connection for an 
arthritis condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the appellant's claim to reopen.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Entitlement to service connection for arthritis was initially 
denied on the merits by a January 1984 RO rating decision on 
the basis that the evidence failed to show arthritis of the 
feet in service or thereafter.

A May 1995 claim to reopen entitlement to service connection, 
characterized as for rheumatoid arthritis of the feet and 
legs, was denied by rating of September 1995.  The veteran 
filed a notice of disagreement but did not perfect an appeal. 
Thus the decision became final. 

The evidence received since the September 1995 rating 
decision includes private and VA treatment records, written 
statements by the veteran, and the veteran's December 2005 
hearing testimony. In testimony before the undersigned the 
veteran asserted hospitalization for arthritic condition in 
December 1948 at Fort Womack Army Hospital, prior to 
separation in January 1949.  This appears to be the first 
notice of this treatment.  Moreover, he also reported 
treatment at the Fayetteville VA medical center in 1951.  
Prior VA records from 1955 are on file, but this appears to 
be the first notice of 1951 treatment. This evidence was not 
previously considered, is not cumulative or redundant of the 
evidence previously of record, and is sufficient to establish 
a reasonable possibility of substantiating the claim.  
Accordingly, it is new and material and reopening of the 
claim is in order.  


ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for arthritis of the 
lower extremities, to include the feet, legs, and knees, is 
granted to this extent.


REMAND

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
claimed disability, and finds further development warranted. 
The reopened record reflects that in various statements the 
veteran and a comrade asserted in-service hospitalizations 
for arthritis. A copy of a requisition for quarter shoes due 
to arthritic condition, dated in December 1948, is of record. 
Prior statements also reflect assertions of in-service 
hospitalization in October and November 1946 for arthritis of 
bilateral feet at 49th Group Field Hospital while in Terrina, 
Italy, just outside of Leghorn; and also in Bramburg, 
Germany. December 2005 hearing testimony asserts 
hospitalization for arthritis in December 1948, prior to 
discharge, at Womack Army Medical Center.  He has also 
indicated that he was hospitalized at the VA in Fayetteville 
in 1951.
The record does not reflect attempts to verify these 
assertions, and attempts should be made to do so. The 
veteran's personnel records should be obtained for 
verification of duty assignments/locations, and NPRC search 
should be requested for any clinical or hospitalization 
records of treatment for identified locations and dates. Only 
if hospitalization for arthritis in service is confirmed 
should the veteran be afforded VA examination with opinion as 
to the etiological relationship of any in-service 
hospitalization for arthritis, to the current condition.
Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran, to include obtaining the 
veteran's service personnel file for 
verification of the dates/locations of 
his duty assignments in service.

2.  The RO should then request NPRC 
search for clinical records of 
hospitalization during October/ November 
1946 in the 49th Field Hospital, Terrina, 
Italy and/or Leghorn, Italy; in Bramburg, 
Germany for 1946 to 1947; and in December 
1948 at Womack Army Medical Center.  The 
VA medical records from Fayetteville VA 
medical center from 1951 should be 
requested.

3.  If the RO is unable to obtain any 
pertinent clinical records of 
hospitalization as identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.  The 
veteran may be examined only on 
confirmation of in-service 
hospitalization for arthritis. 

4.  The RO should also undertake any 
other indicated development.  Then, the 
RO should readjudicate the issue on 
appeal based on a de novo review of all 
pertinent evidence.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


